Exhibit 32.1 CERTIFICATION OF CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Trinity Capital Corporation, a New Mexico corporation (“Trinity”), for the period ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Daniel R. Bartholomew, as Chief Financial Officer of Trinity, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Trinity. /s/ Daniel R. Bartholomew Daniel R. Bartholomew Chief Financial Officer August 9, 2011
